Case 1:20-cv-00503-HYJ-SJB ECF No. 16, PageID.253 Filed 04/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 FERNANDO MENDOZA CRUZ,

        Petitioner,
                                                        Case No. 1:20-cv-503
 v.
                                                        Hon. Hala Y. Jarbou
 BRYAN MORRISON,

       Respondent.
 ____________________________/

                                             ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on March 30, 2021,

recommending that this Court deny the petition (ECF No. 15). The Report and Recommendation

was duly served on the parties. No objections have been filed, see 28 U.S.C. § 636(b)(1), and the

Court issues this Order. The Court will also issue a Judgment in this § 2254 proceeding. See Gillis

v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring a separate judgment in habeas

proceedings). Therefore,

       IT IS ORDERED that the Report and Recommendation of the Magistrate Judge (ECF No.

15) is APPROVED and ADOPTED as the Opinion of the Court and the petition for habeas corpus

relief (ECF No. 1) is DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court’s rulings
Case 1:20-cv-00503-HYJ-SJB ECF No. 16, PageID.254 Filed 04/22/21 Page 2 of 2




debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-

67 (6th Cir. 2001).



 Dated:    April 22, 2021                          /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  UNITED STATES DISTRICT JUDGE




                                              2
